Citation Nr: 0936164	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lung disease as a 
result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to September 
1989.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2009, the Board submitted this case to Dr. A.G., 
Clinical Associate Professor, Pulmonary and Critical Care 
Division, University of North Carolina Medical Center, for an 
independent medical expert opinion.  In his May 2009 
response, Dr. A.G. noted that the medical records he reviewed 
were incomplete.  Specifically:

There are numerous records not included which would 
define the patient to have or not have asbestos-
related lung disease.  There was resected lung 
which was evaluated at the time of the thorascopy.  
In addition, the resected lung at the time of the 
transplant would have also been examined.  These 
sources of data will definitively demonstrate 
whether [the Veteran] has asbestos-related injury.

A review of the record indicates that the thorascopy was 
performed in June 2002 at St. Bernards Medical Center in 
Jonesboro, Arkansas, and the transplant was performed in 
April 2005 at Barnes-Jewish Hospital in St. Louis, Missouri.  
As these are private medical records, VA must obtain the 
Veteran's written authorization to request these records.

In September 2009, the Veteran submitted additional evidence, 
which consisted of his lay statement, the July 2002 Surgical 
Report, and the July 2002 Surgical Pathology Consult Report, 
and requested that his case be remanded to the RO for review 
of the additional evidence.  Since the Veteran has not waived 
RO consideration of the evidence, and indeed has specifically 
requested it, due process requires that the claim be 
remanded.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the Veteran and 
his representative a letter requesting 
that the Veteran provide information 
and authorization to enable it to 
obtain any additional evidence 
pertinent to the respiratory disorder 
claim, including the medical records 
from Barnes-Jewish Hospital in St. 
Louis, Missouri, related to the April 
2005 transplant, and any additional 
records relating to the June 2002 
procedure at St. Bernards Medical 
Center in Jonesboro, Arkansas, which 
Dr. A.G. refers to in his letter.  All 
records obtained pursuant to this 
request must be included in the 
Veteran's claims file.

2.	Once the records listed above have been 
obtained and associated with the claims 
folder, or a negative response has been 
received and associated with the claims 
folder, the RO/AMC should forward the 
claims folder to a VA physician with 
appropriate expertise in the field of 
pulmonary medicine for the purpose of 
obtaining an opinion (to include the 
results of the June 2002 and April 2005 
biopsies).  The Veteran's entire claims 
file should be made available to the 
examiner and should be reviewed in 
conjunction with the opinion.  Based on 
a review of the Veteran's claims 
folder, his pertinent medical history, 
and with consideration of sound medical 
principles, the reviewing physician is 
asked to provide an opinion on the 
following: (1) whether the biopsies 
showed the presence of asbestos bodies; 
(2) whether the Veteran has asbestos-
related lung injury and, if so, please 
specify the diagnosis or diagnoses.  
(3) Is it at least as likely as not (50 
percent or greater probability) that 
any current diagnosis of lung disease, 
to an asbestos-related lung injury, had 
its onset during service; or, was such 
a disease caused by any incident or 
event that occurred during service, to 
include the Veteran's asbestos exposure 
during his military service?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report

3.	Thereafter, readjudicate the Veteran's 
claim for service connection for lung 
disease as a result of exposure to 
asbestos in light of the additional 
evidence obtained, including the 
September 2009 statement and the newly-
submitted July 2002 Surgical Report, 
and July 2002 Surgical Pathology 
Consult Report.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, send him a 
supplemental statement of the case 
(SSOC) and give him an opportunity to 
respond to it prior to returning the 
case to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


